659 S.E.2d 438 (2008)
CITIZENS ADDRESSING REASSIGMENT AND EDUCATION, INC., Jade John Litcher and Elizabeth Lee Haner
v.
WAKE COUNTY BOARD OF EDUCATION.
No. 254P07.
Supreme Court of North Carolina.
March 6, 2008.
Marvin Schiller, Raleigh, for Citizens, et al.
Kenneth A. Soo, Neal A. Ramee, Ann L. Majestic, Raleigh, for Wake County BOE.
Prior report: 182 N.C.App. 241, 641 S.E.2d 824.

ORDER
Upon consideration of the petition filed on the 30th day of May 2007 by Plaintiffs in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:

*439 "Dismissed as moot by order of the Court in conference, this the 6th day of March 2008."
MARTIN, J., recused.